DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1-3, 5-7, 10; cancelled claim: 9; new claim: 11; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. It is argued in para. before last of pg.9 of the remarks that Finkelstein et al. fail to teach “summing up a number of detection pulses generated as a result of photon detection operations for detecting fluorescent photon”. The examiner respectfully disagrees. In col.27 L63-67 & col.28 L1-15 Finkelstein et al. teach a detector for counting and accumulating photons. A detector generates an electrical pulse every time it detects a photon of light. Counting a photon is the same as counting electrical pulses. The argument regarding the 112 rejection persuasive, therefore, the rejection is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stith (US 2012/0045786 A1; pub. Feb. 23, 2012) in view of Finkelstein et al. (US 10,895,534 B2; pub. Jun. 19, 2021).
Regarding claim 1, Stith disclose: an integrated circuit chip (para. [0025]) in which a photon detection unit including a photodiode is incorporated (para. [0019]); a microfluidic channel (fig.1 item 16) formed on a front surface side of the integrated circuit chip; an excitation light source (fig.1 item 32) that irradiates the microfluidic channel with excitation light; and a control circuit (fig.1 item 42) that synchronously controls a photon detection operation of the photon detection unit (para. [0032] teaches fluorescence measurement, when a marker is excited by light there is fluorescence which results in photons emission) and an irradiation operation of the excitation light source, the excitation light comprises beams having a plurality of wavelengths (para. [0018]), wherein the control circuit controls the photon detection operation of the photon detection unit on a basis of timing of the irradiation operation of the excitation light source (para. [0017]-[0018]). Stith is silent about: the excitation light source emits, at different timings, the beams of excitation light having the plurality of wavelengths, after each of the beams of the excitation light emitted to the microfluidic channel is switched off, the photon detection unit detects a fluorescent photon generated by a target flowing in the microfluidic channel and generates a detection pulse, and for each of the wavelengths of the beams of the excitation light. the in-liquid microparticle analysis system sums up a number of detection pulses generated as a result of photon detection operations for detecting fluorescent photons generated after the beams of excitation light having the plurality of wavelengths are switched off and estimates a relationship between an excitation wavelength and fluorescent intensity or further estimates a type of a fluorescent molecule.
In a similar field of endeavor, Finkelstein et al. disclose: the excitation light source emits, at different timings, the beams of excitation light having the plurality of wavelengths (col.6 L40-67), after each of the beams of the excitation light emitted to the microfluidic channel is switched off (col.27 L46-67 – col.28 L1-8), the photon detection unit detects a fluorescent photon (col.9 L20-21) generated by a target flowing in the microfluidic channel and generates a detection pulse (col.6 L14-20, col.8 L39-40) and for each of the wavelengths of the beams of the excitation light, the in-liquid microparticle analysis system sums up a number of detection pulses generated as a result of photon detection operations for detecting fluorescent photons generated after the beams of excitation light having the plurality of wavelengths are switched off and estimates a relationship between an excitation wavelength and fluorescent intensity or further estimates a type of a fluorescent molecule off (col.27 L46-67 – col.28 L1-15) motivated by the benefits for photon counting (Finkelstein et al.
In light of the benefits for photon counting as taught by Finkelstein et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stith with the teachings of Finkelstein et al.
Regarding claim 2, Stith disclose: at least two photon detection units (fig.2 items 44) along the microfluidic channel, each of the at least two photon detection units including the photodiode (fig.2 items 44).
Regarding claim 3, Stith disclose: the microfluidic channel includes at least two microfluidic channels, each of the at least two microfluidic channels being formed on the front surface side of the integrated circuit chip, wherein each of the microfluidic channels includes the photon detection unit (para. [0014], [0020]).
Regarding claim 4, Finkelstein et al. disclose: the excitation light source includes a plurality of laser light sources wavelengths of which are different from each other, and pulse light emission is performed with a wavelength changed by switching the laser light sources performing the irradiation operation (col.9 L12-13) motivated by the benefits for multi fluorophore detection (Finkelstein et al. col.9 L4-5).
Regarding claim 6, Finkelstein et al. disclose: while the irradiation operation with excitation light is performed, a photon detection operation of detecting a fluorescent photon generated after the excitation light is switched off is periodically repeated, and results of photon detection operations performed in a time required for a single target flowing in the microfluidic channel to pass through the photon detection unit are summed, and the fluorescent photon from the single target is detected (col.18 L17-35) motivated by the benefits for photon counting (Finkelstein et al. col.18 L17-35).
Regarding claim 7, Finkelstein et al. disclose: while the irradiation operation with excitation light is performed, a photon detection operation of detecting a fluorescent photon generated after the excitation light is switched off (col.27 L46-67 – col.28 L1-8) is periodically repeated, and results of respective photon detection operations performed in a time required for a single target flowing in the microfluidic channel to sequentially (col.36 L23-28) pass through the plurality of photon detection units Finkelstein et al. col.18 L17-35).
Regarding claim 8, Stith disclose: the photon detection units provided in the plurality of microfluidic channels operate at a same time in parallel and detect fluorescent photons from targets flowing in the respective microfluidic channels (para. [0025]-[0026]).


Allowable Subject Matter
Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of reference fail to teach, disclose, suggest or make obvious: a time to digital converter (TDC) circuit that measures, on a basis of the timing of the irradiation operation of the excitation light source a time duration from a time when a driving pulse of the excitation light source rises to a time when the detection pulse is generated: and a fluorescent lifetime calculation unit that calculates a fluorescent lifetime of the photon detected by the photon detection unit, from attenuation characteristics of a histogram indicative of distribution information of the number of pulses generated in each of sections into which information related to a generation time of each detection pulse is divided, the histogram being created in accordance with a measurement result of the TDC circuit.
Regarding claim 10, the claim would be allowable on the same basis as claim 5 because of it dependency to claim 5.

Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of reference fail to teach, disclose, suggest or make obvious: a time to digital converter (TDC) circuit that measures, on a basis of the timing of the irradiation operation of the excitation light source, a time duration from a time when a driving pulse of the excitation light source rises to a time when the detection pulse is generated: and a fluorescent lifetime calculation unit that calculates a fluorescent lifetime of the photon detected by the photon detection unit, from attenuation characteristics of a histogram indicative of distribution information of the number of pulses generated in each of sections into which information related to a generation time of each detection pulse is divided, the histogram being created in accordance with a measurement result of the TDC circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884